Per Curiam.

The demand for security was sufficient. It was made in such terms that the officer who committed the debtor could not mistake it ; and his answer that neither the creditor nor his attorney would make any provision or give any security, rendered any other demand unnecessary, he being by the statute an agent whose refusal would bind the creditor.
We think also the claim for support made by the prisoner sufficient. He represented himself as a pauper and claimed support, which is all the law intends. If he were notoriously able to support himself, this might be shown as evidence of collusion between him and the officer, and it would not avail the officer in his defence.1

Judgment affirmed.


 Richards v. Crane, 7 Pick. 216.